Case 6:20-cv-01652-RBD-DCI Document 3 Filed 09/09/20 Page 1 of 2 PageID 12




                                                     6:20-cv-1652-ORL-37DCI




                                                              KarinaCummings



  September 9, 2020
Case 6:20-cv-01652-RBD-DCI Document 3 Filed 09/09/20 Page 2 of 2 PageID 13




                                                     6:20-cv-1652-ORL-37DCI




                                                              KarinaCummings



 September 9, 2020
